Order, Supreme Court, New York County (Robert Lippmann, J.), entered October 3, 1996, which granted defendants’ motion to reinstate a judgment, same court and Justice, entered August 1, 1994, vacated on a prior appeal for further proceedings, unanimously affirmed, with costs.
The assessment court’s reinstatement of its judgment did not vacate, modify or reverse the prior order of this Court (221 AD2d 152, 153), which “remand[ed] for the assessment court’s further consideration and a written decision on the issues raised in [defendants’] cross appeal”, i.e., because of the possibility that two items of damages defendants had asserted, which were rejected for unclear reasons, might warrant an increase in the award on their counterclaim. Nothing in our *245prior order suggested that the remand was for any other purpose. When defendants subsequently withdrew their claims based on these items, the proceedings contemplated by the remand were rendered moot, justifying the assessment court’s summary reinstatement of the judgment.
Concur — Sullivan, J. P., Milonas, Mazzarelli and Andrias, JJ.